


Exhibit 10.27

 

Summary of Compensation Arrangements With Executive Officers of the Company

 

I.              2008 Executive Officer Salaries.         On December 24, 2008,
the Compensation Committee (the “Committee”) of the Board of Directors of
Waddell & Reed Financial, Inc. (the “Company”) approved the annual base salaries
(effective as of January 1, 2009) of the Company’s executive officers.  The
following table sets forth the annual base salaries of the Company’s Chief
Executive Officer, Chief Financial Officer and the next three most highly
compensated officers (collectively, the “Named Executive Officers”) for 2009:

 

Named Executive Officer

 

Salary

 

 

 

 

 

Henry J. Herrmann

 

$1,000,000

 

Chief Executive Officer

 

 

 

 

 

 

 

Daniel P. Connealy

 

$390,000

 

Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

Michael L. Avery

 

$550,000

 

Senior Vice President and Chief Investment Officer

 

 

 

 

 

 

 

Thomas W. Butch

 

$475,000

 

Senior Vice President and Chief Marketing Officer

 

 

 

 

 

 

 

Daniel C. Schulte

 

$365,000

 

Senior Vice President and General Counsel

 

 

 

 

The Company has adopted a Supplemental Executive Retirement Plan, as amended and
restated (the “SERP”) pursuant to which participants’ accounts are credited with
(1) an amount equal to 4% of his or her base salary, less the amount of the
maximum employer matching contribution allowable that can be made on the
participant’s behalf under the Company 401(k) and Thrift Plan, and (2) a
non-formula award, as determined by the Committee in its discretion.   For 2008,
the Committee designated Mr. Herrmann as a participant of the SERP and did not
award him a non-formula award in 2008.  None of the other Named Executive
Officers were eligible to participate in the SERP for 2008.

 

II.            2008 Executive Incentive Plan Awards.            Pursuant to the
Company 2003 Executive Incentive Plan, as amended and restated (the “EIP”),
eligible participants may receive (1) an annual incentive plan award of cash,
and (2) an annual incentive plan award of restricted stock, both based upon the
annual financial performance of the Company.

 

A.            Cash Awards.  On December 24, 2008, the Committee authorized the
payment of annual cash incentive (i.e., bonus) awards based on the Company’s
financial performance for the year ended December 31, 2008 to executive officers
participating in the EIP, which included Messrs. Herrmann, Connealy, Avery,
Butch and Schulte.  These annual incentive awards were determined based on
performance goals established in February 2008.  As permitted by the EIP, the
Committee exercised its discretion to reduce the amount of the cash incentive
awards payable to Messrs. Herrmann, Connealy, Avery, Butch and Schulte, but in
accordance with the EIP, the reductions did not increase the cash incentive
award amounts for any other participant.   The

 


 

following table sets forth the annual cash incentive plan awards for the Named
Executive Officers for 2008:

 

Named Executive Officer

 

Cash Award

 

 

 

 

 

Henry J. Herrmann

 

$1,000,000

 

Chief Executive Officer

 

 

 

 

 

 

 

Daniel P. Connealy

 

$220,000

 

Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

Michael L. Avery

 

$500,000

 

Senior Vice President and Chief Investment Officer

 

 

 

 

 

 

 

Thomas W. Butch Senior

 

$288,000

 

Vice President and Chief Marketing Officer

 

 

 

 

 

 

 

Daniel C. Schulte

 

$220,000

 

Senior Vice President and General Counsel

 

 

 

 

Pursuant to the Company 1998 Executive Stock Award Plan, as amended and
restated, eligible executives may annually convert all or a portion of their
annual cash incentive award into restricted stock of the Company.  Additionally,
the Compensation Committee may, in its sole discretion, direct that all or a
portion of the cash incentive award payments payable under the EIP be paid in
restricted stock.  For 2008, none of the Named Executive Officers converted any
portion of their annual cash incentive award into restricted stock of the
Company, nor did the Committee direct that any portion of their cash incentive
award be paid in restricted stock.

 

B.            Restricted Stock Awards.  On December 24, 2008, the Committee
authorized the payment of the annual incentive awards of restricted stock based
on the Company’s financial performance for the year ended December 31, 2008 to
executive officers participating in the EIP, which included Messrs. Herrmann,
Connealy, Avery, Butch and Schulte.  These annual incentive awards were
determined based on performance goals established in February 2008.  As
permitted by the EIP, the Committee exercised its discretion to reduce the
amount of the incentive award of restricted stock payable to Mr. Herrmann and
did not award Mr. Herrmann an annual incentive award of restricted stock for
2008.  In accordance with the EIP, the reduction of Mr. Herrmann’s award did not
increase the restricted stock incentive award amounts for any other
participant.  The Committee awarded Messrs. Connealy, Avery, Butch and Schulte
the full amount of the incentive award of restricted stock each was eligible to
receive.  The following table sets forth the annual incentive plan awards of
restricted stock granted to the Named Executive Officers for 2008:

 

Named Executive Officer

 

Incentive Plan Restricted
Stock Award

 

 

 

 

 

Henry J. Herrmann

 

0 shares

 

Chief Executive Officer

 

 

 

 

 

 

 

Daniel P. Connealy

 

42,000 shares

 

Senior Vice President and Chief Financial Officer

 

 

 

 


 

Michael L. Avery

 

63,000 shares

 

Senior Vice President and Chief Investment Officer

 

 

 

 

 

 

 

Thomas W. Butch

 

63,000 shares

 

Senior Vice President and Chief Marketing Officer

 

 

 

 

 

 

 

Daniel C. Schulte

 

42,000 shares

 

Senior Vice President and General Counsel

 

 

 

 

These shares were granted on December 31, 2008 pursuant to the 1998 Stock
Incentive Plan, as amended and restated (the “SIP”), in accordance with the form
of restricted stock agreement filed as Exhibit             to the Company’s
Annual Report on Form 10-K for the year ended December 31, 2008.

 

III.           2008 Discretionary Awards.  On December 24, 2008, the Committee
also authorized the grant discretionary awards of restricted stock to the
executive officers participating in the EIP, which included Messrs. Herrmann,
Connealy, Avery, Butch and Schulte.  The Committee did not grant Mr. Herrmann a
discretionary award of restricted stock.  The discretionary awards of restricted
stock were granted pursuant to the terms of the SIP.  The following table sets
forth the discretionary awards of restricted stock granted to the Named
Executive Officers for 2008:

 

Named Executive Officer

 

Discretionary Restricted
Stock Award

 

 

 

 

 

Henry J. Herrmann

 

0 shares

 

Chief Executive Officer

 

 

 

 

 

 

 

Daniel P. Connealy

 

18,900 shares

 

Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

Michael L. Avery

 

28,350 shares

 

Senior Vice President and Chief Investment Officer

 

 

 

 

 

 

 

Thomas W. Butch

 

28,350 shares

 

Senior Vice President and Chief Marketing Officer

 

 

 

 

 

 

 

Daniel C. Schulte

 

18,900 shares

 

Senior Vice President and General Counsel

 

 

 

 

These shares were granted on December 31, 2008 pursuant to the SIP, in
accordance with the form of restricted stock agreement filed as Exhibit
            to the Company’s Annual Report on Form 10-K for the year ended
December 31, 2008.
